Citation Nr: 1409953	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for the service-connected generalized anxiety reaction with panic attacks, currently evaluated as 10 percent disabling prior March 21, 2013, and 30 percent disabling beginning on that date.

2. Entitlement to a compensation under 38 U.S.C.A. § 1151 for a residual tracheostomy scar of the neck.

3. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of a tracheostomy (other than a scar), to include a throat disorder with breathing problems, as a result of treatment by the VA in March 1981. 

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for a throat and lung disability, claimed as secondary to the tracheostomy scar of the neck.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2010 rating decisions of the RO. 

In November 2012, the Veteran testified at the RO via a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims folder.

In a January 2013 decision, the Board reopened the Veteran's previously denied claim of service connection for a throat and lung condition.  The reopened claim, along with the issues of an increased rating for a tracheostomy scar of the neck and generalized anxiety disorder, were remanded to the RO for additional development.

The Board's January 2013 decision noted that in addition to seeking compensation under 38 U.S.C.A. § 1151 for an additional disability of the throat and lung caused by VA surgical treatment in March 1981, he had also presented evidence suggesting compensation may be warranted as secondary to the tracheotomy scar. While these theories of entitlement were listed as one issue in the January 2013 decision, for the sake of clarity, the Board has bifurcated the issues as listed on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The issues of compensation under 38 U.S.C.A. § 1151 for the residual tracheostomy scar of the neck and compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of the tracheostomy (other than a scar), to include a throat disorder with breathing problems are being remanded  to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the period for the appeal prior to March 21, 2013, the service-connected anxiety reaction with panic attacks is shown to have been productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  For the entire period of the appeal, the service-connected anxiety reaction with panic attacks is not shown to have been productive of a disability picture manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.
.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 30 percent for the service-connected anxiety reaction with panic attacks for the period of the appeal prior to March 21, 2013 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.130 including Diagnostic Code 9400 (2013).

2.  The criteria for the assignment of a disability rating higher than 30 percent for the service-connected anxiety reaction with panic attacks during period of the appeal have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.130 including Diagnostic Code 9400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court of Appeals for Veterans Claims (the Court) found that the VCAA notice requirements applied to all elements of a claim.

In the present case, VA mailed the Veteran a VCAA notice letter in February 2010, prior to the initial adjudication of his claim. This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.

The February 2010 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In this capacity, as noted in the Introduction, the Veteran's claim was remanded in January 2013 in order to gather additional treatment records and to schedule him for a VA examination.  The claim was then to be readjudicated.

The RO requested that the Veteran identify or submit any additional records he might have in a February 2013 letter.  While no additional records were identified, the Veteran's VA treatment records were obtained and associated with his claims file. 

Additionally, the Veteran was afforded an additional VA examination in March 2013.  The claim was readjudicated via the November 2013 SSOC.  

Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  

The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

As discussed, the Veteran was provided with a VA examination in March 2013.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate clinical examination and rendered appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in December 2012. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.


II. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

The Veteran's service-connected generalized anxiety reaction with panic attacks is currently rated under 38 C.F.R. § 4.130 Diagnostic Code 9400 (Generalized anxiety disorder).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  

Upon review, Diagnostic Code 9400 is deemed by the Board to be appropriate primarily because they pertain specifically to the diagnosed disabilities in the Veteran's case (Generalized anxiety disorder).  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  

Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code  9400.

As noted immediately above, generalized anxiety disorder is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric are as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

A Global Assessment of Functioning (GAF) score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet.App. 204, 207 (1994).  

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].


III. Analysis 

The service-connected generalized anxiety disorder is currently rated as 10 percent disabling prior to March 21, 2013 and as 30 percent disabling beginning on that date.  For the following reasons, the Board finds that a 30 percent rating is warranted throughout the appeal period.  

Specifically, the RO assigned a 30 percent disability rating based on a March 2013 VA examination which revealed that the Veteran experienced episodes of anxiety, panic attacks, and chronic sleep impairment. 

Upon review, however, the Board notes that every VA examination conducted during the appeal period stated that the Veteran experiences anxiety and chronic sleep impairment.  The Veteran has also consistently reported having panic attacks.  Accordingly a 30 percent rating is warranted throughout the appeal period. 

With respect to the criteria for a rating in excess of 30 percent, the assignment of a 50 percent rating requires occupational and social impairment with reduced reliability and productivity.

The Veteran has been afforded four VA examinations during the appeal period.  These examinations each revealed that the Veteran's generalized anxiety disorder does not result in an impaired affect, impaired speech, difficulty understanding complex commands, short and long-term memory impairment, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing effective work and social relationships. 

With respect to panic attacks occurring more than once per week, during an August 2009 VA examination, the Veteran reported that he experiences anxiety related to breathing problems. He reported that his breathing problems were getting worse, but he was able to recognize his anxiety and "quickly bring it under control." 

During an April 2010 VA examination, the Veteran denied having any psychiatric symptoms other than becoming "mildly frightened when he ha[d] problems breathing."  He reported having anxiety attacks "all the time," but added that he "[knew] how to deal with them."  Specifically, the Veteran reported that he "recognize[d] his symptoms as related to his breathing, and he . . . [would] remind himself of the breathing condition in order to remain calm."  The examiner noted that, while panic attacks had been noted in a prior diagnosis, the Veteran denied having symptoms consistent with panic attacks. 

Similar to the April 2010 VA examination, the January 2011 VA examiner noted that the Veteran did not meet the criteria for panic attacks.  In contrast, however, the October 2013 VA examiner stated that the Veteran experienced panic attacks more than once a week.  After resolving all doubt in favor of the Veteran, the Board finds that the Veteran experienced panic attacks more than once per week.

The Board recognizes that the Veteran has demonstrated one of the symptoms specified in the 50 percent ratings criteria; i.e. panic attacks occurring more than once a week. 

However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

As to occupational impairment, the record reflects that the Veteran stopped working due to his physical health problems and not his anxiety. See, e.g., the January 2011 VA examination report. 

As to social impairment, during the August 2009 VA examination, the Veteran stated that he "[got] along with everybody and that everybody love[d] him because [he was] nice."  In his leisure time, the Veteran reported going to aerobics classes, cutting the yard, walking and talking to "everybody."  It was noted that the Veteran had been married for more than forty-five years and had seven children and that everyone "mostly [got] along with one another." 

The April 2010 VA examination documents that the Veteran had positive relationships with wife and children.  It was also noted that he was highly involved with his church and had friends who were church members.  In his leisure time, the Veteran stated that he enjoyed fishing and picking pecans. 

Upon examination in January 2011, the Veteran "reported a full range of leisure pursuits with no impairment noted other than that which is caused by his physical health problems." He also reported no impairment with his marital and family relationships.  

Finally, during the March 2013 VA examination, the Veteran reported that, on a typical day, he liked to go fishing and pick pecans.  He also stated that he was one of 15 children and would talk to his 10 remaining siblings. 

After considering the evidence of record, the Veteran's symptoms more closely resemble the criteria for a 30 percent disability rating for the entire period of the appeal.  

However, the Veteran has not demonstrated a level of impairment consistent with the 50 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas referenced by the criteria in the 50 percent evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 50 percent have not been met or approximated for any period in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9400.

The Board does observe that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 65 and 80.  

A GAF score between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  

As outlined, the Board finds that when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Veteran has not been shown to have occupational and social impairment occupational and social impairment with reduced reliability and productivity.  

Accordingly, the Board finds that the schedular criteria for the next higher 50 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 30 percent for the service-connected psychiatric disorder.


IV. Extraschedular considerations

With respect to an extraschedular rating, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the criteria pertaining to generalized anxiety reaction in the Rating Schedule focus on psychiatric symptoms which interfere with occupational and social functioning.  As discussed above, such symptomatology describes the Veteran's current disability picture.  

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the period of the appeal prior to March 21, 2013, an increased disability evaluation of 30 percent for the service-connected anxiety reaction with panic attacks is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

An increased rating in excess of 30 percent for the service-connected anxiety reaction with panic attacks is denied.  



REMAND

The Veteran was afforded a VA examination in October 2013 in connection with his claim for compensation under 38 U.S.C.A. § 1151.  

Upon review, however, the examiner noted that the Veteran should be afforded an esophogram or CT through the trachea to determine if an additional disability was present.  This has not been accomplished.  

In addition, while the October 2013 VA examiner indicated that he saw nothing that "was negligence on the part of the physicians at the time" of the Veteran's surgery, he admitted that he did not review the Veteran's claims file in detail. 

With respect to the Veteran's tracheostomy scar, while the October 2013 VA examiner indicated that the scar was not painful or greater than 6 square inches, the record does not indicate whether any other characteristics of disfigurement exist.  See 38 C.F.R. § 4.118.  In this capacity the Board notes that the Veteran has not been afforded a VA scar examination.  

In the January 2013 remand, the Board requested that a VA examiner provide an opinion as to whether "it is at least as likely as not (i.e., 50 percent or greater probability) that any disability of the throat and lung, to include hoarseness, nodule, dysphagia with A-ring and difficulty rebating was caused or aggravated by the . . . tracheotomy scar."  

While the Veteran was provided with a VA throat, larynx and pharynx examination in October 2013, the examiner did not provide the requested opinion.  This must be accomplished.

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues remaining on appeal.  

The RO should attempt to obtain any such records. All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2. The RO should schedule the Veteran for a VA examination by an appropriate specialist.  All necessary testing should be conducted, to include, if warranted, an esophogram or CT through the trachea.  The claims file must be made available to, and reviewed by, the examiner prior to the requested study. After a complete examination and review of the file, the examiner should provide an opinion as to the following:

Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has additional disability affecting the throat and lungs, to include any hoarseness, nodule, dysphagia with A-ring and difficulty breathing, as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with the March 1981 VA surgery; or due to an event not reasonably foreseeable.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

3.  The RO then should have the Veteran scheduled for a VA scars examination to determine the current severity of the service-connected tracheotomy scar. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and the results reported in detail. The claims file and a copy of this remand should be provided to the examiner for review.

4. Then, the RO should schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or greater), that any identified disability of the throat and lung, to include hoarseness, nodule, dysphagia with A-ring and difficulty rebating was (1) caused or (2) aggravated (permanently worsened beyond the normal progression) by the Veteran's tracheotomy scar.

The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


